DISMISS and Opinion Filed September 19, 2013.




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00540-CV

                       SIAVOSH JAHANI, Appellant
                                  V.
      BAHATTIN KILLIC AND KILLIC RESTAURANT GROUP, LLC, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-15158

                               MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they no longer wish to pursue the appeal. Accordingly, we GRANT the

parties’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                   /David Evans/
                                                   DAVID EVANS
130540F.P05                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SIAVOSH JAHANI, Appellant                            On Appeal from the 95th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-13-00540-CV        V.                         Trial Court Cause No. 10-15158.
                                                     Opinion delivered by Justice Evans.
BAHATTIN KILLIC AND KILLIC                           Justices O’Neill and Lang-Miers,
RESTAURANT GROUP, INC., Appellees                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 19th day of September, 2013.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




1300540.R.docx                               –2–